Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/07/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s response filed on 12/07/2021 overcomes the prior art of record, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-9 (9 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Schlapfer (DE 2647989), Pearson (US 5,531,248), Telep (US 2010/0219363), Andoh (US 10,323,752), Andreas (US 8,308,938), Hirota (US 6,612,542), Roman (US 6,155,296) and Trimmer (US 3,228,653). Telep teaches of a butterfly valve (a rotating disc valve) being capable of being shaped as an oval, similar to a feature of the claimed invention. Andoh, Andreas, Hirota and Roman teaches various examples of multi-way butterfly valve comprising a rotating disc member capable of routing fluid between a plurality of ports in a similar manner as the claimed invention. Schlapfer and Pearson teaches of inventions which combines the features of As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the disc valve including the main body (1), the first flow passage (11), the second flow passage (12), the third flow passage (13), the disc (2), being oval, including the major axis (21) and the minor axis (22) and wherein the disc valve further includes the L-shaped plate (3) in combination with all the limitations as claimed in claims 1-9 and as shown in at least Fig. 2 of the application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753